DETAILED ACTION
This action is in response to the claim amendments received 03/30/2021. Claims 1-2, 4, 6-12, 14, and 16-22 are pending, with claims 1, 4, 11, 14 and 19 currently amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-12, 14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 19 recite claim limitation “a bicycle avoidance system”, which is not described in the specification. The specification only discloses “a bicyclist detection system” in [0026]. This is not sufficient support for “a bicycle avoidance system”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harkness [US20160163217], in view of HUR [US20100070932].
Regarding claim 1, Harkness discloses a method for providing training on a vehicle (abstract), the method comprising: 
acquiring, using processing circuitry ([0192], “instructing a processor to perform such method”), one or more alert modes associated with advanced driver assistance systems of the vehicle, the advanced driver assistance systems including at least a driver attention system and a bicycle avoidance system ([0167], “warnings for the various types of distractions with varying intensities of cognitive load”, [0047], “Using a graphic user interface designed to allow for 6 (or more) camera functionality, in some ways similar to I-Max surround video, allows a psychometric assessment of gap analysis, visual cognition and hazard detection/divided attention” [0164], “In this embodiment, one or more interactive simulation activities comprise increased cognitive load for a trainee by introducing an in-vehicle alarm/warning component to visual awareness, gap analysis and/or hazard detection simulations (described elsewhere herein) in order to train proactive and reactive driver responses (to and during warning alarms) that disarm the warning signals (e.g., by positioning the vehicle safely out of danger)”and [0107], “Hazard Recognition 702 comprises one or more interactive simulation activities designed to heighten a trainee's recognition of hazards and provide the trainee practice in identifying hazards in a variety of driving scenarios… For example… a bicyclist approaching the driver's left blind spot in the left side mirror”); 
controlling, using the processing circuitry, one or more alert devices as a function of the first alert mode to simulate the first alert mode inside the vehicle; and outputting, using the processing circuitry, information to a user associated with the first alert mode via one or more output devices ([0164], “In-Vehicle Warning Systems Activity 1204 comprises one or more interactive simulation activities designed to heighten a trainee's ability to drive safely using advantages provided by technology embedded within a motor vehicle (e.g., back-up cameras, blind spot indicators, collision-avoidance warnings, collision-avoidance auto-correct features, lane-departure warnings, lane-departure auto-correct features, electronic stability control mechanisms) and provide the trainee practice in reacting safely to warnings or auto-corrections within various driving scenarios” and [0165], “during a simulated driving scenario, one or more auditory and/or visual impending collision alert(s) can be triggered”).
However, Harkness does not disclose the training being provided inside a vehicle, and controlling the alert devices inside the vehicle for the simulation. Harkness also does not disclose accepting, using the processing circuitry, selection of a first alert mode via an input device of the vehicle, wherein the first alert mode is selected from the one or more alert modes.
Nevertheless, HUR teaches training on a vehicle provided inside a vehicle for the simulation (Fig. 1, [0034], “As shown in FIG. 1, the control panel 10 is disposed in a center portion of an instrument panel of the vehicle V”, and [0038], “the interactive tutorial control of the illustrated embodiment can be applied to operations of any functions performed by the vehicle on-board device including, but not limited to, the navigation control, display control, audio control, climate control and phone control”). HUR also teaches accepting, using the processing circuitry, selection of a training mode via an input device of the vehicle, wherein the training mode is selected from the one or more training modes ([0040], “When the user selects the interactive training mode by operating the user input interface (e.g., by operating the multi-function controller 11 in the control panel 10), the control unit 100 is preferably configured to show a list of the systems for which the interactive training is available. For example, FIG. 4 shows an example of a display screen for prompting the user to select one of the options (e.g., the navigation system, the audio system, the phone system, the vehicle system, and others) for which the interactive training is provided. In this example, the user selects the interactive training for the navigation system”).
And Harkness teaches that multiple training modules can be organized differently during a training session if desired ([0059], and [0191], “training and practice can be provided by presenting training modules to trainees in an order different from that described herein for preferred embodiments”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Harkness, to have the training on a vehicle provided inside a real vehicle, as disclosed by HUR, in order to provide a specific vehicle driving training for the particular vehicle that is going to be driven for better training result; and also have the interface to allow the users to select a training mode from one or more training modes, as disclosed by HUR, in order to provide the users the flexibility to finish the training modes in an order that they prefer to make the training more comfortable.
Regarding claim 2, the combination of Harkness and HUR discloses the method of claim 1, wherein the one or more alert devices include at least one of a haptic device, a visual alert device, and an auditory alert device (Harkness, [0165], “during a simulated driving scenario, one or more auditory and/or visual impending collision alert(s) can be triggered”).
Regarding claim 4, the combination of Harkness and HUR discloses the method of claim 1, wherein the advanced driver assistance systems include at least one of a lane keep assist and warning system, a blind spot detection system, a forward crash warning system, a parking assist system, an automatic braking system, a lane change assist system, a rear cross advantages provided by technology embedded within a motor vehicle (e.g., back-up cameras, blind spot indicators, collision-avoidance warnings, collision-avoidance auto-correct features, lane-departure warnings, lane-departure auto-correct features, electronic stability control mechanisms) and provide the trainee practice in reacting safely to warnings or auto-corrections within various driving scenarios”).
Regarding claim 6, the combination of Harkness and HUR discloses the method of claim 1, further comprising: determining an alert mode status associated with each of the one or more alert modes; and updating a training status based on the alert mode status of each of the one or more alert modes (Harkness, [0129], “a trainee must successfully complete a pre-established number of these simulated driving scenarios to progress to a new module”).
Regarding claim 7, the combination of Harkness and HUR discloses the method of claim 6, further comprising: serving the training status to an external device (Harkness, [0049], “As a prerecorded driver scenario progresses, scenes visible through the windshield and through each mirror change in corresponding fashions”).
Regarding claim 8, the combination of Harkness and HUR discloses the method of claim 1, wherein the one or more output devices include at least one of a head up display and a multimedia head unit (Harkness, [0052], “Audiovisual device 1501 and computing device 1502 can each be a personal computer, a laptop, or any communications-enabled mobile device with a user interface such as a smart television, a smart phone, a personal digital assistant (PDA), a media device (e.g., the iPod or iPod Touch from Apple, Inc), and electronic tablet (e.g., an iPad from Apple, Inc.), or an electronic reader device (e.g., a Kindle or Kindle DX from Amazon.com, Inc. of Seattle, Wash.)”).
Regarding claim 9, the combination of Harkness and HUR discloses the method of claim 1, wherein the information is in an audible format (Harkness, [0052], “Audiovisual device 1501” and [0165], “during a simulated driving scenario, one or more auditory and/or visual impending collision alert(s) can be triggered”).
Regarding claim 10, the combination of Harkness and HUR discloses the method of claim 1, wherein the information is in a visual format (Harkness, [0052], “Audiovisual device 1501” and [0165], “during a simulated driving scenario, one or more auditory and/or visual impending collision alert(s) can be triggered”).
Regarding claims 11-14 and 16-18, please refer to the claim rejections of claims 1-4 and 6-8.
Regarding claim 19, please refer to the claim rejection of claim 1.
Regarding claim 20, the combination of Harkness and HUR discloses the method of claim 1, wherein the information associated with the first alert mode includes an explanation of a trigger of the first alert mode (Harkness, [0171], “In various embodiments, a trainee is instructed in identification of specific warning signals used in his personal vehicle”).
Regarding claim 21, the combination of Harkness and HUR discloses the method of claim 1, wherein controlling the one or more alert devices inside the vehicle includes controlling the one or more alert devices inside the vehicle to simulate the first alert mode inside the vehicle before the user drives the vehicle (HUR, [0062], “the vehicle on-board device of the illustrated embodiment, the user is provided with step-by-step interactive instructions on how to use the prescribed functions of the vehicle on-board device. The interactive step-by-step instructions can be performed by using the existing user interface device (e.g., the control panel 10, the steering switch unit 20, the microphone 30, the display device 40 and the audio speaker 50) provided in the vehicle V. Therefore, the vehicle on-board device according to the illustrated embodiment can guide the user to learn the various functions of the on-board device at the user's convenience”).
Regarding claim 22, please refer to the claim rejection of claim 21.
Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. 
With respect to the claim rejections under 35 U.S.C. 103, the applicant argues “However, Harkness is silent with respect to a bicycle avoidance system. Therefore, Harkness does not disclose or suggest the newly amended features of Claim 1, and Hur does not cure these deficiencies” (p. 7-8). The examiner respectfully disagrees. First, as presented in the 112(a) rejection session, “a bicycle avoidance system” is not supported by the specification. The specification only discloses “a bicyclist detection system” in [0026]. Also, Harkness teaches one or more interactive simulation activities comprise increased cognitive load for a trainee by introducing an in-vehicle alarm/warning component to visual awareness, gap analysis and/or hazard detection simulations (described elsewhere herein) in order to train proactive and reactive driver responses --- wherein one of the hazards is a bicyclist approaching the driver's left blind spot in the left side mirror ([0164], “In this embodiment, one or more interactive simulation activities comprise increased cognitive load for a trainee by introducing an in-vehicle alarm/warning component to visual awareness, gap analysis and/or hazard detection simulations (described elsewhere herein) in order to train proactive and reactive driver responses (to and during warning alarms) that disarm the warning signals (e.g., by positioning the vehicle safely out of danger)”and  [0107], “Hazard Recognition 702 comprises one or more interactive simulation activities designed to heighten a trainee's recognition of hazards and provide the trainee practice in identifying hazards in a variety of driving scenarios… For example… a bicyclist approaching the driver's left blind spot in the left side mirror”). Thus, Harkness discloses “a bicyclist detection system” and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.